Name: Commission Regulation (EEC) No 3992/87 of 23 December 1987 amending Regulation (EEC) No 822/87 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  agricultural policy;  plant product;  tariff policy
 Date Published: nan

 Avis juridique important|31987R3992Commission Regulation (EEC) No 3992/87 of 23 December 1987 amending Regulation (EEC) No 822/87 on the common organization of the market in wine Official Journal L 377 , 31/12/1987 P. 0020 - 0023 Finnish special edition: Chapter 3 Volume 25 P. 0196 Swedish special edition: Chapter 3 Volume 25 P. 0196 COMMISSION REGULATION (EEC) N ° 3992/87of 23 December 1987amending Regulation (EEC) N ° 822/87 on the common organization of the market in wineTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) N ° 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as amended by Regulation (EEC) N ° 3985/87 (2), and in particular Article 15 thereof, Whereas Council Regulation (EEC) N ° 2658/87 establishes, with effect from 1 January 1988, a combined goods nomenclature based on the Harmonized System which will meet the requirements both of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community; Whereas, as a consequence, it is necessary to express the descriptions of goods and tariff heading numbers which appear in Council Regulation (EEC) N ° 822/87 of 16 March 1987 on the common organization of the market in the sector of wine (3), as last amended by Regulation (EEC) N ° 3146/87 (4) according to the terms of the combined nomenclature; whereas these adaptations do not call for any amendment of substance, HAS ADOPTED THIS REGULATION: Article 1Regulation (EEC) N ° 822/87 is modified as follows: 1. The 57th paragraph of the recitals, on page six of the Regulation, is replaced by the following: 'Whereas it has become necessary, in order to achieve a more stable balance between production and utilization, to increase the utilization of the vine products; whereas intervention appears to be justified further back than the table wine production stage, by encouraging the use of must for purposes other than wine-making, and in particular the manufacture of grape juice and the manufacture, traditionally carried out in the United Kingdom and in Ireland, of certain products falling within the combined nomenclature subheading 2206 00, since at present some relatively substantial outlets could be made available through such uses;' 2. The 60th paragraph of the recitals, on page six of the Regulation, is replaced by the following: 'Whereas the industry using some of these products which fall within the combined nomenclature heading N ° 2206 00 requires must with a very high natural sugar content which is traditionally produced in southern wine-growing regions; whereas, in order to enable users to continue employing a raw material suited to their needs, aid should be restricted to must from those regions of the Community which are best placed to satisfy the aforementioned qualitative requirements; whereas, however, this action must not give rise to distortion of competition;' 3. The 78th paragraph of the recitals, page seven of the Regulation, is replaced by the following: 'Whereas in the light of experience it appears that the fermentation of grape juice and concentrated grape juice should be prohibited except for the purpose of obtaining certain products falling within the combined nomenclature subheading 2206 00; whereas the entry into free circulation of wine suitable for yielding table wine which does not have the minimum actual alcoholic strength for table wine should, for the same reason, also be prohibited;' 4. Article 1 (2) is replaced by the following: '2. It shall apply to the following products: >TABLE>31. 12. 87Official Journal of the European Communities 5. Article 46, paragraph 1, second indent, is replaced by the following: '- grape musts and concentrated grape musts produced in zones C III for the purpose of manufacturing in the United Kingdom and in Ireland products falling within subheading 2206 00 of the combined nomenclature in respect of which, pursuant to the first subparagraph of Article 72 (1), the use of a composite name including the word ''wine'' may be allowed by these Member States,' 6. Article 53, paragraph 1: (a) the last two lines of the first subparagraph is replaced by the following: 'falling within subheadings 2204 21 and 2204 29, excluding codes 2204 21 10 and 2204 29 10 respectively of the combined nomenclature.'(b) the third subparagraph is replaced by the following: 'Reference prices shall also be fixed in respect of: - grape juice (including grape must) falling within subheadings 2009 60 and 2204 30 91 of the combined nomenclature, - concentrated grape juice (including concentrated grape must) falling within subheadings 2009 60, 2204 30 91 and 2204 30 99 of the combined nomenclature, - grape must with fermentation arrested by the addition of alcohol within the meaning of additional note 4 (a) to Chapter 22 of the combined nomenclature, - wine fortified for distillation within the meaning of additional note 4 (b) to Chapter 22 of the combined nomenclature, - liqueur wine within the meaning of additional note 4 (c) to Chapter 22 of the combined nomenclature.' 7. Article 54 (3) is replaced by the following: '3. Any import of wines falling within subheadings 2204 10, 2204 21 and 2204 29 of the combined nomenclature and originating in third countries granted preferential tariff concessions, provided the free-at-frontier reference price is observed, shall not benefit from the preferential duty in the event of failure to observe this price.' 8. Article 55 (1) is replaced by the following: '1. In addition to the customs duties and countervailing charge referred to in Article 53 (3), a levy on added sugar content shall be charged on imports of the products referred to in Article 1 (2) (a) falling within subheadings 2009 60 11, 2009 60 71, 2009 60 79 and2204 30 99 of the combined nomenclature, such levy to be established as specified in the following paragraphs.' 9. Article 57 (1) is replaced by the following: '1. A refund shall be granted in respect of exports to third countries of sugars falling within heading N ° 1701 and of glucose and glucose syrup falling within subheadings 1702 30 91, 1702 30 99, 1702 40 90 and 1702 90 50, whether or not in the form of products falling within subheadings 1702 30 51 and 1702 30 59, incorporated in the products falling within subheadings 2009 60 11, 2009 60 71, 2009 60 79 and 2204 30 99 of the combined nomenclature. The refund shall be granted on application by the party concerned.'10. Article 67: (a) The first paragraph is replaced by the following: '1. Of the products falling within subheadings 2204 10, 2204 21 and 2204 29 of the combined nomenclature, only liqueur wines, sparkling wines, aerated sparkling wines, semi-sparkling wines, aerated semi-sparkling wines, quality wines psr, and where appropriate, notwithstanding Article 73 (1), the wines mentioned in Article 70 (1) and (2) and table wines may be offered or deliveredfor direct human consumption within the Community.'(b) The first subparagraph of paragraph 3 is replaced by the following: '3. Without prejudice to any more restrictive provisions which Member States apply with respect to this preparation in their territory of products not falling within subheadings 2204 10, 2204 21 and 2204 29 of the combined nomenclature, fresh grape must with fermentation arrested by the addition of alcohol may be used only in the preparation of such products.'(c) The fourth paragraph is replaced by the following: '4. The provisions of paragraph 3 shall not apply to products intended for the production, in the United Kingdom and Ireland, of products falling within heading N ° 2206 00 of the combined nomenclature for which, pursuant to the first subparagraph of Article 72 (1), Member States may allow the use of a composite name including the word ''wine''.'11. Article 70 (4) and (5) is replaced by the following: '4. Without prejudice to the second subparagraph of paragraph 3, the products referred to in the first subparagraph thereof may not undergo alcoholic fermentation within the territory of the Community. This provision shall not apply to products intended for the production in the United Kingdom and Ireland of products falling within heading N ° 2206 00 of the combined nomenclature for which, pursuant to the firstsubparagraph of Article 72 (1), Member States may allow the use of a composite name including the word ''wine''. 5. Without prejudice to any more restrictive provision which Member States may apply with respect to the preparation in their territory of products not falling within subheadings 2204 10, 2204 21 and 2204 29 of the combined nomenclature, imported fresh grape must with fermentation arrested by the addition of alcohol may be used only in the preparation of such products.'12. In Article 73 (1), the first subparagraph is replaced by the following: '1. Except where otherwise decided by the Council acting by a qualified majority on a proposal from theCommission, products falling within subheadings 2204 10, 2204 21, 2204 29 and 2204 30 10 of the combined nomenclature, whether imported or not, which have undergone oenological practices not allowed by Community rules or, where such rules do not exist, by national rules, may not be offered or disposed of for direct human consumption.'13. Annex VII is replaced by the Annex to this Regulation. Article 2This Regulation shall enter into force on 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1987. For the CommissionFrans ANDRIESSENVice-PresidentSPA:L377UMBE07.95FF: 5UEN; SETUP: 01; Hoehe: 1284 mm; 274 Zeilen; 10228 Zeichen; Bediener: JUTT Pr.: B; Kunde: ................................ (1) OJ NO L 256, 7. 9. 1987, p. 1. (2) OJ N ° L 376, 31. 12. 1987, p. 1. (3) OJ N ° L 84, 27. 3. 1987, p. 1. (4) OJ N ° L 300, 23. 10. 1987, p. 4. ANNEX 'ANNEX VII >TABLE>